DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2021 has been entered.

Response to Amendment
Claims 2 and 5 were previously cancelled; claims 6-13, and 15-20 remain withdrawn. Claim 1 was amended after the last Final Office action (27 October 2020). Thus, claims 1, 3-4 and 6-20 are pending, with claims 1, 3, 4 and 14 being considered in the present Office action.
The 103 rejections over Ishida (US 2015/0207164) are withdrawn. A new ground of rejection is necessitated by amendment.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 4, and 14 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Ishida et al. (US 2015/0104729), hereinafter Ishida. 
Figures 4 and 9 of Ishida have been annotated below to clearly point out the features of claim 1.

    PNG
    media_image1.png
    761
    1428
    media_image1.png
    Greyscale

Regarding Claim 1, Ishida teaches a cell frame 70 for a fuel cell (see title), as a frame that is injection molded on an edge of a reaction zone (labelled rxn zone in annotated Fig. 4) including a membrane electrode assembly 16a (injection molded frame 70 is on an outer peripheral edge portion of the solid polymer electrolyte membrane 64 of MEA 16a, see e.g., para. [0064], Fig. 4).


    PNG
    media_image2.png
    816
    1092
    media_image2.png
    Greyscale

The cell frame (70) comprising: a flat part (labelled in annotated Fig. 4) provided in a reaction gas inlet and outlet port (e.g., adjacent to oxidant gas inlet 22a, and 22b, see e.g., Fig. 1 and 4, para. [0063]) ; an expansion groove 76a (see Figs. 4 and 9) provided at a location between a reaction gas hole (e.g., 22a) and the reaction zone (labelled “reaction zone” in annotated Fig. 9 and “rxn zone” in Fig. 4) by a portion of the flat part being depressed downward (see Fig. 4), wherein a front end and a rear end of the expansion groove are located at a boundary of said portion of the flat part being depressed downward (“front end” and “rear end” annotated in Fig. 9); and a raised part (76ae) provided by protruding upward from an inner bottom surface, annotated in Fig. 4, of the expansion groove (76a), and configured to extend in a flow direction of reaction 2 is shown as a dot dash arrow in Fig. 4 and the raised part extends in this direction), wherein the raised part (76ae) is provided in plural (see e.g., Fig. 9) and is disposed inside the expansion groove (76a, see e.g., Figs. 4 and 9), and the raised parts are spaced apart from each other (see e.g., Fig. 9), and wherein the raised part continuously extends between the front end and the rear end of the expansion groove so as to connect the front end with the rear end of the expansion groove along the flow direction of reaction gas (best seen in Fig. 9, where the front end and rear end have been labelled around the raised part that continuously extends therebetween).
Figure 4 has been further annotated to show the features of claims 3 and 4:

    PNG
    media_image3.png
    758
    1412
    media_image3.png
    Greyscale

Regarding Claim 3, Ishida teaches the inner bottom surface of the expansion groove (76a) is disposed lower than the flat part, and an outer bottom surface (labelled 
Regarding Claim 4, Ishida teaches a top portion (labelled above) of the raised part (76ae) is disposed higher than the flat part, and is in contact with an upper separation plate 14, see e.g, Fig. 4.
Regarding Claim 14, Ishida teaches the MEA 16a includes a membrane 64 sandwiched by electrodes (66, 68); the electrodes (66,68) each have a gas diffusion layer and an electrode catalyst layer formed by uniformly coating a surface of the gas diffusion layer with porous carbon particles whose surfaces support a platinum alloy, see e.g., para. [0060]. Thus, Ishida teaches the reaction zone of the fuel cell is configured such that the MEA (16a) and a gas diffusion layer are integrally coupled to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729